                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


TASHONA GUILLORY ET AL                            CASE NO. 2:19-CV-01275

VERSUS                                            JUDGE JAMES D. CAIN, JR.

UNITED STATES OF AMERICA                          MAGISTRATE JUDGE KAY



                               MEMORANDUM ORDER

       Before the court is a Motion in Limine filed by plaintiff, seeking to exclude the

expert testimony of Jonathon Walter and any other witness untimely disclosed under

Federal Rule of Civil Procedure 26. Doc. 28. Defendant opposes the motion. Doc. 33. The

matter came before the court for hearing on July 8, 2021, and the undersigned now issues

this ruling.

                                     I.   BACKGROUND

       This suit arises out of a motor vehicle accident that occurred on June 8, 2017, in

Beauregard Parish, Louisiana. Plaintiffs Tashona, Sarah, Naomi, Ira Jeremiah, and

Shekinah Guillory allege that they sustained injuries when the vehicle they occupied was

struck by Lt. Colonel John Tincher as he was reversing from a parking spot. Doc. 1.

Plaintiffs filed this suit against the United States of America, raising claims of negligence

under the Federal Tort Claims Act, 28 U.S.C. § 2671. Id.
       By scheduling order dated April 7, 2021, the court set the trial in this matter for

September 27, 2021, and the defendant’s expert information/report deadline for June 14,

2021. Doc. 24. On June 4, 2021, however, defense counsel requested an extension of the

deadline for furnishing expert reports, specifically based on the inability to obtain a second

medical opinion with a neurologist regarding the treatment of Plaintiff Sarah Guillory. Doc.

26. Plaintiffs made no objection to this extension. Doc. 33-2. Accordingly, the court

extended the defendant’s expert report deadline to July 30, 2021. Doc. 27. On June 23,

2021, defense counsel informed plaintiffs’ counsel that she had retained Jonathon Walter,

a biomechanical engineer expert, and that the report would be forthcoming. Doc. 33-4.

Plaintiffs’ counsel then filed the instant Motion in Limine on June 29, 2021, asserting that

Jonathon Walter’s testimony should be excluded for the defense’s failure to timely make

required disclosures. Doc. 28-1. Plaintiffs further contend that no good cause exists to

justify modification of the scheduling order. Id. Defendant responds that its disclosure is

not untimely based on the court’s order of June 9, 2021. Doc. 33. In addition, defendant

maintains that even if the court concludes that its designation of Jonathon Walter is

untimely, exclusion of the expert’s testimony is unwarranted. Id.

                                II.   LAW & APPLICATION

       Under Federal Rule of Civil Procedure 26(a)(2)(B), a witness who must provide a

written report is also required to make certain disclosures, including their qualifications,

compensation, and prior testimony. In the absence of a stipulation or court order, Rule

26(a)(2)(D) requires this disclosure to be made at least 90 days before trial. When the court


                                              2
has entered a scheduling order, however, the court’s deadlines control. “District courts have

broad discretion to enforce deadlines set forth in scheduling orders.” Eaglin v. Tex.

Children’s Hosp., 801 F. App’x 250, 254 (5th Cir. 2020) (citing Culwell v. City of Fort

Worth, 468 F.3d 868, 872 (5th Cir. 2006)). Here the matter is controlled by the court’s

scheduling order. Doc. 24.

       The court must first determine whether defendant’s disclosure of Jonathon Walter

was timely. The scheduling order set the defendant’s expert information/report deadline

for June 14, 2021. Doc. 24. Defendant based its request for an extension of this deadline

specifically on the inability to obtain a second medical opinion with a neurologist regarding

the treatment of Plaintiff Sarah Guillory. Doc. 26. Indeed, the magistrate judge asked

whether plaintiffs objected to defendant’s request on an extension to provide “an” expert

report. Doc. 33-2. Thus, considering defendant characterized its request as one solely for a

second medical opinion, the court’s June 4, 2021, order is limited to an extension of the

deadline for that purpose. Accordingly, the court will examine defendant’s late designation

as a request to modify the scheduling order.

       Under Federal Rule of Procedure 16(b), a scheduling order deadline will only be

modified for good cause and with leave of the court. Fed. R. Civ. P. 16(b)(4). The court

considers the following factors to determine whether good cause exists: (1) the explanation

for the delay; (2) the importance of the testimony; (3) potential prejudice in allowing the

testimony; and (4) the availability of a continuance to cure such prejudice. Brandon v. Sage

Corp., 2014 WL 1092078 (W.D. Tex. Mar. 18, 2014) (citing Reliance Ins. Co. v. La. Land


                                               3
and Exploration Co., 110 F.3d 253, 257 (5th Cir. 1997)). Still, “district courts have ‘wide

latitude’ and are allowed to act with ‘intelligent flexibility’ in allowing parties to designate

experts beyond the deadline.” Id. (quoting Campbell v. Keystone Aerial Surveys, Inc., 138

F.3d 996, 1000 (5th Cir. 1998)). Indeed, the court has the power to control its docket “by

refusing to give ineffective litigants a second chance to develop their case.” Reliance Ins.

Co. v. La. Land & Exploration Co., 110 F.3d 253, 258 (5th Cir.1997) (citing Turnage v.

Gen. Elec. Co., 953 F.2d 206, 208–09 (5th Cir.1992)).

        Here, defendant has set forth no convincing explanation for the delay. As for the

second factor, defendant contends that this expert’s opinions will provide the court with

information regarding causation “that other witnesses cannot offer.” Doc. 33. However, the

court granted defendant an extension to seek a second medical opinion of an expert who

can testify about the matter. Moreover, any argued “importance of such proposed testimony

cannot singularly override the enforcement of local rules and scheduling orders.”

Geiserman v. MacDonald, 893 F.2d 787, 792 (5th Cir. 1990). As for the prejudice prong,

defendant argues that under the scheduling order, plaintiffs “would have had Dr. Walter’s

name only nine days sooner, and his report only 14 days sooner,” and that “[t]here simply

is no real prejudice to Plaintiffs” with defendant’s untimely designation. Doc. 33. However,

“even a minor delay in complying with disclosure requirements may disrupt an opponent’s

preparation for trial.” Elliot v. Amadas Industries, Inc., 796 F. Supp. 2d 796, 804 (S.D.

Miss. 2011) (citing Geiserman, 893 F.2d at 791). In fact, in Geiserman v. MacDonald, the

United States Fifth Circuit Court of Appeals emphasized that “[a]lthough [the defendant]


                                               4
might not suffer the degree of surprise associated with the last-second designation of an

unscheduled witness,” a two week delay in disclosing the expert witness was sufficient to

disrupt the court’s discovery schedule and the opponent’s preparation for trial. 893 F.2d at

791.

       Finally, although a continuance may cure any prejudice to plaintiffs, it would “also

result in additional delay, increase the expense incurred by all parties to this lawsuit, and

require the expenditure of further Court resources.” Elliot, 796 F. Supp. 2d at 804 (citing

Hamburger v. State Farm Mut. Auto Ins. Co., 361 F.3d 875, 883 (5th Cir. 2004)).

Furthermore, “a continuance does not in and of itself, ‘deter future dilatory behavior, nor

serve to enforce local rules or court imposed scheduling orders.’” Barrett v. Atl. Richfield

Co., 95 F.3d 375, 381 (5th Cir. 1996) (quoting Geiserman v. MacDonald, 893 F.2d 787,

792 (5th Cir. 1990)). Accordingly, the balance of the factors favors excluding the testimony

of defendant’s untimely designated expert witness.

                                          III.
                                       CONCLUSION

       For the reasons stated above, IT IS ORDERED that the Motion in Limine [doc. 28]

be GRANTED.

       THUS DONE AND SIGNED in Chambers on this 15th day of July, 2021.



                       ____________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE



                                              5
